Day J.
— I. Appellant claims that defendant had no right to file a demurrer in the appellate court, without leave first obtained. This question was not raised in the court below, and hence will not be considered here.
II. The office of county auditor was created by chapter 160, Laws of the Twelfth General Assembly.
This act minutely defines his duties, and fixes the compen sation he shall receive.
*505The consideration upon the part of the auditor is the discharge of the duties imposed upon him by law. Upon the part of the county the consideration is the payment of such sum as is fixed by law, and such further sum as the board of supervisors may allow. Chapter 160, Laws Twelfth General Assembly, § 6. The law says, “do certain work, and you shall receive a specified compensation.”
The officer accepts his position with a knowledge of the work to be done, and of the remuneration promised. He impliedly undertakes to do the work for the compensation offered. It is only by doing this work that he can perform the engagement into which he has entered. He needs not perform all the duties of his office in person. For the mere manual duties he may employ the fingers of a clerk, but such clerk must be paid out of the salary provided by law for the officer, for the law declares that certain work shall be done for a specified compensation, and if it is made to cost more, the law is violated.
An auditor caunot be allowed to do his work by proxy, and then transfer from the board of supervisors to a jury the question of compensation. If this action can.be maintained there is no reason why every other officer in the State may not employ clerks to aid him in his official duties, and charge the county or the State with the expense thus incurred. If such is the law, the prescribing of salaries by the legislature is a vain thing.
The demurrer, in our opinion, was properly sustained.
Affirmed.